Citation Nr: 1526993	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  12-01 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant's spouse had qualifying service for the purpose of establishing entitlement to VA death benefits.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The appellant alleges that her deceased husband had recognized military service in the Commonwealth Army of the Philippines in the service of the Armed Forces of the United States during World War II.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In her January 2012 substantive appeal, the appellant requested a hearing before a Veterans Law Judge in Washington, D.C.  In a November 2013 letter, the appellant was informed that her requested hearing was scheduled for January 2014; however, she failed to report for it.  In a December 2013 letter, her son indicated that the appellant was unable to attend the hearing due to a lack of means for travel.  Thus, the appellant's hearing request is deemed to be withdrawn.  See 38 C.F.R. §§ 20.702(d), (e) (2014). 

In August 2014, the Board remanded the instant matter for additional development and it now returns for further appellate review.

The Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless files associated with the instant claim.  A review of the documents in the Virtual VA and VBMS files reveals that they are duplicative of those contained in the paper claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

The appellant seeks to have her deceased husband recognized as a "veteran" for the purpose of establishing basic eligibility for VA death benefits.  As detailed in the Board's previous remand, the National Personnel Records Center (NPRC) has certified that there is no record of the appellant's spouse having served as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in service of the United States Armed Forces.  In response to the Board's August 2014 remand instructions, the AOJ requested that the NPRC conduct an additional search using several alternative spellings of the appellant's spouse's name.  A November 2014 NRPC response indicates that there was no change warranted in the prior negative certification.

However, the United States Court of Appeals for Veterans Claims (Court) has recently held that obtaining a verification of service from the NPRC does not comply with the provisions of 38 C.F.R. § 3.203(c) which states that VA "shall request verification of service from the service department."  Tagupa v. McDonald, 27 Vet. App. 95 (2014).   In this respect, the Court determined that a 1998 Memorandum of Agreement (MOA) between the Department of the Army and the National Archives Records Administration (NARA), wherein the Department of the Army assigned to NARA the responsibility of "providing reference service on the collection of Philippine Army files and archival holdings," did not satisfactorily establish that the Army had delegated its authority to make service department determinations to NARA.

Thus, as a result of the decision in Tagupa, the Board must remand this case for certification of service to be provided by the Department of the Army.  

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the appellant's spouse's service directly from the Department of the Army (as separate from the NPRC), to include whether he had service as a member of the Philippine Commonwealth Army, including the recognized guerillas, in the service of the U.S. Armed Forces during World War II.  Such verification should include consideration of the alternative spellings of the appellant's spouse's name presented in the record, specifically with the first name spelled: "[redacted]" and "[redacted]" in addition to "[redacted]."

Continue efforts to obtain records and verify service until either the evidence/information is received, or until specific information that the evidence/information sought does not exist or that further efforts to obtain it/them would be futile is obtained.  All records and/or responses received should be associated with the record.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

